Case: 15-50018      Document: 00513231727         Page: 1    Date Filed: 10/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                             FILED
                                                                         October 14, 2015
                                    No. 15-50018
                                  Summary Calendar                        Lyle W. Cayce
                                                                               Clerk


CHRIS LENAL STALLWORTH,

                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:14-CV-387


Before JONES, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Chris Lenal Stallworth, Texas prisoner # 1630056, moves for a certificate
of appealability (COA) and to proceed in forma pauperis (IFP) to appeal the
district court’s denial of his Federal Rule of Civil Procedure 60(b) motion for
reconsideration of the judgment dismissing as time barred his 28 U.S.C. § 2254




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-50018       Document: 00513231727         Page: 2    Date Filed: 10/14/2015


                                      No. 15-50018

petition challenging his conviction for burglary of a habitation. See Ochoa
Canales v. Quarterman, 507 F.3d 884, 888 (5th Cir. 2007).
       The district court did not expressly determine whether a COA should
issue from the denial of the Rule 60(b) motion. Ordinarily, we would conclude
that we lack jurisdiction over the present appeal and remand. See Sonnier v.
Johnson, 161 F.3d 941, 945-46 (5th Cir. 1998); United States v. Youngblood,
116 F.3d 1113, 1115 (5th Cir. 1997). However, we decline to remand this case
to the district court for a COA ruling 1 because the district court lacks
jurisdiction over this Rule 60(b) motion.         The motion, which was not directed
to the procedural ruling and did not allege a defect in the integrity of the
proceedings, was really a successive § 2254 application.                 See Gonzalez v.
Crosby, 545 U.S. 524, 530-33 (2005); In re Cain, 137 F.3d 234, 235 (5th Cir.
1998). Thus, the district court did not have jurisdiction to consider the motion
without authorization from this court, which was neither sought nor given. See
28 U.S.C. § 2244(b)(3); United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).
       The appeal is DISMISSED for lack of jurisdiction, and Stallworth’s
motions for a COA and for IFP are DENIED AS MOOT.




       1  Because we conclude that remand is inappropriate for other reasons, we need not
address whether the district court’s January 9, 2015 order referring to its prior denial of a
COA, denying IFP status, and concluding that an appeal would be frivolous constitutes an
implicit denial of an application for COA.


                                             2